MacLEAN, J.
Admitting its liability for a collision, and disputing solely the damages, the defendant called a physician, who, in recounting what he did and saw and found in examining the plaintiff, said in various ways, in answer to various questions, that there were absolute^ no marks of a blow or injury, and nothing to indicate any injury except the purely subjective symptoms of complaints of pains in his back, so that the result of the examination was that there were no objective signs of injury. After this witness had been cross-examined, the company’s counsel on redirect propounded: “Doctor, state whether you saw anything, after a careful examination of this plaintiff, which would prevent him from attending to his business,” which question, being objected to as not proper redirect, was excluded in a prudent exercise of the discretion reposed in the court. Upon the exception then taken, and upon it alone, the appellant asks that that judgment herein be reversed. It should be affirmed.
Judgment affirmed, with costs. All concur.